Citation Nr: 1623399	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-22 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to December 1972.  He died in January 2007.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.  Jurisdiction of this matter has been transferred to the VA St. Paul Pension Management Center in St. Paul, Minnesota.

In January 2012, the appellant testified at a personal hearing over which the undersigned presided while at the RO. A transcript of that hearing has been associated with the claims file.

In November 2012, the Board remanded this matter for additional development.  In July 2014, the Board denied the appellant's claim. The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2015 Order, the Court vacated the Board's July 2014 decision and remanded the issue for further development pursuant to a Joint Motion for Remand filed by representatives of the appellant and VA.  In October 2015, the Board remanded this matter for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's October 2015 remand instructions, research was undertaken of deck logs of the U.S.S. Ranger for the period from May 19, 1971 to November 10, 1972, to develop the record in light of the Veteran's earlier contentions that he was exposed to Agent Orange while on a river boat into Vietnam.  In a January 2016 letter from the National Archives and Records Administration, the RO was notified that these Navy Deck Logs as requested were located.  It was noted that the U.S.S. Ranger was in the Tonkin Gulf and return to Subic Bay on May 20, 1971 then headed to Japan, and the U.S., arriving in California on June 17, 1971.  The ship then remained in the United States through November 16, 1972.  It was indicated that this search included 18 months of deck logs, in excess of 1200 pages, which is in excess of what can reasonably be expected to search or copied, and therefore, only a link to their internet website was provided.  

However, in light of the above research as to the ships location during the period in question, the deck logs pertinent to the Veteran's assertion that he was exposed to Agent Orange while on a river boat into Vietnam would be limited to the period ranging from May 19, 1971 to June 17, 1971 (when the U.S.S. Ranger arrived in California and thereafter remained in the United States, and therefore, would exclude the possibility of deck logs showing service in the Republic of Vietnam after June 17, 1971).   In light of the appellant's representatives assertions in May 2016 written correspondence that a remand is warranted to associate the deck logs with the claims file, the Board agrees; however, only to the extent to obtain those records that are relevant to the period in which deck logs could support the Veteran's contentions that he served in the Republic of Vietnam.  The Board finds that obtaining deck logs from May 19, 1971 to June 17, 1971, is pertinent to this claim and does not result in an unreasonable request of the National Archives and Records Administration.  Accordingly, another remand is warranted to obtain and associate with the claims file a copy of the deck logs from the U.S.S. Ranger from May 19, 1971 to June 17, 1971.

Accordingly, the case is REMANDED for the following action:

1.  Obtain deck logs of the U.S.S. Ranger for the period from May 19, 1971, through June 17, 1971, from the National Archives and Records Administration, and associate the deck logs with the claims file.

2.  Then, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, provide the appellant with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




